Order issued December 1, 2015




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-15-00591-CR
                                 No. 05-15-00604-CR
                      ________________________________________

                            KEVIN RAY WINGO, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                     Before Justices Bridges, Lang-Miers, and Schenck

       Based on the Court’s opinion of this date, we GRANT the August 10, 2015 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Kevin Ray Wingo,

TDCJ No. 01996796, Middleton Unit, 13055 FM 3522, Abilene, Texas, 79601.



                                                   /David J. Schenck/
                                                   DAVID SCHENCK
                                                   JUSTICE